Citation Nr: 1125067	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-37 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her sister-in-law


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to October 1967.  He died in May 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Jackson, Mississippi of Veterans Affairs (VA) Regional Office (RO).

An RO hearing was held in August 2010 and a Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge.  Copies of the hearing transcripts from both of these hearings have been added to the record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

 
FINDINGS OF FACT

1.  The Veteran's death certificate listed the cause of death as hepatic and renal failure due to or as a consequence of sepsis; no contributory conditions were listed.  

2.  At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 100 percent disabling, diabetes mellitus, evaluated at 20 percent disabling, and for scars of the right elbow and right scapula, evaluated as zero percent disabling; the Veteran's overall disability evaluation was 100 percent.

3.  The competent evidence does not establish that the Veteran's death was causally related to active service, or to a service-connected disability.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A June 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter notified the appellant of the laws regarding degrees of disability and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, the Court held that proper notice in a case for benefits related to a Veteran's death must include 1) a statement of the conditions, if any, for which a Veteran was service connected at the time of death; 2) an explanation of the evidence and information required to substantiate a death benefits claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a death benefits claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 348-49 (2007).  

In the June 2008 letter, the RO notified the appellant of the disabilities for which service connection was in effect during the Veteran's lifetime.  That letter also notified the appellant that she needed to submit evidence that shows a service-connected disability was the primary or contributory cause of death.  She was also asked to provide any other pertinent documents, or to authorize the RO to obtain them, and was notified what the evidence must show, in clearly identified enumerated elements, to substantiate her claim.  Specifically, these included the medical records documenting the Veteran's medical care immediately prior to his death.

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The June 2008 duty to assist letter requested that the appellant submit all relevant treatment records.   Thus, the Board finds that VA's duty to assist has been met with respect to the private treatment records documenting the Veteran's medical care immediately prior to his death. 

The Veteran was in receipt of disability benefits from the Social Security Administration (SSA) prior to his death and his SSA records have been added to the claims file.  38 C.F.R. § 3.159 (c) (2).  VA medical opinions were obtained in September 2009 and February 2011with respect to whether there was a medical nexus between the Veteran's death and his service-connected disabilities; these opinions are adequate for use in adjudicating the appellant's claim.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the claims file and considered the Veteran's aggregate medical history in forming the stated opinions, which were accompanied by complete rationale citing to claims file documents, and addressed the Veteran's service-connected disorders.

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal and discussed evidence that would be helpful to substantiating the appellant's claim.  Specifically, this included medical evidence documenting the treatment of the Veteran's terminal illness; an opinion from one or more physicians who treated the Veteran during his terminal illness that addressed the relationship between his renal and hepatic failure and sepsis and his military service.  Accordingly, VA complied with 38 C.F.R. 3.103(c) (2) in this case to the extent possible in a case decided by law and not fact; neither the appellant nor her representative has asserted otherwise.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

There is no indication in the record that any additional evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

As noted, the Veteran's death certificate reflects that he died in May 2008 at age 62.  The cause of death was listed as renal and hepatic failure due to sepsis.  An autopsy was not performed.  

At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 100 percent disabling, diabetes mellitus, evaluated as 20 percent disabling, and for scars of the right elbow and right scapula, evaluated as zero percent disabling.  The Veteran's overall disability evaluation was 100 percent.  None of these conditions were listed on the Veteran's death certificate.  Thus, service connection for the cause of the Veteran's death can be shown only if there is evidence directly linking the Veteran's causes of death to his active service, to include showing a nexus between his death and a service-connected disability.
  
The Veteran's service treatment records are negative for any relevant findings.  Moreover, the entirety of the evidence of record dated subsequent to service but prior to the Veteran's death does not show evidence of any renal condition.  The Veteran was diagnosed with cirrhosis approximately two years before his death but this was not related to his active service.

There also are no medical opinions of record directly relating the Veteran's causes of death to his active service.  

The appellant contends that the Veteran's service connected diabetes caused his renal failure which led to hepatic failure and sepsis which caused his death.  She also contends that the Veteran's PTSD caused or substantially contributed to his death.  She has offered no supporting medical evidence to support these contentions, however.

In a September 2009 VA medical opinion, the claims file and medical records were reviewed by the examiner.  The examiner noted that other private records from multiple consults were in the claims file.  The examiner also noted that the Veteran was seen in August 2006 and diagnosed with Child's Class A cirrhosis with hepatomegaly and gastric and esophageal varices.  The Veteran was hospitalized subsequently in May 2008 with acute renal failure in the face of chronic liver disease and superimposed infection with spontaneous bacterial peritonitis and bronchopneumonia.  The examiner noted further that there were several consults with the underlying problem of E-coli sepsis and subsequent multi-organ failure, hypotension, and poor perfusion in the claims file. The examiner stated that the final summary did not comment on any evidence of poorly controlled diabetes leading to the Veteran's death.  

Based on the evidence of record, the examiner determined in September 2009 that the Veteran's hepatic failure was due to cirrhosis.  The Veteran's renal failure was noted to be an acute episode because, during a February 2008 clinical visit, his renal function had been normal.  Therefore, there was no evidence that the Veteran's renal failure was due to his diabetes.  The VA examiner opined that the Veteran's renal failure was at least as likely as not due to his multi-organ failure which was due to his cirrhosis and subsequent sepsis.  The Veteran's sepsis was alluded to in the discharge summary as due to spontaneous bacterial peritonitis and bronchopneumonia.  There was no evidence of record that diabetes mellitus contributed materially or substantially to the Veteran's death.  There also was no evidence that diabetes mellitus caused any aggravation that hastened or contributed to the Veteran's death.

In a second VA medical opinion dated in February 2011, it was noted that the claims file and medical records were reviewed.  This VA examiner stated that he had been asked to opine on whether the Veteran's death resulted from or was contributed to by his service connected diabetes mellitus.  He also had been asked to opine as to whether or not the Veteran's death resulted from atherosclerotic heart disease.  The VA examiner noted initially that he was in general agreement with the previous September 2009 VA medical opinion concerning the contended etiological relationship between the cause of the Veteran's death and active service.  While the Veteran definitely had diabetes mellitus, a review of his final hospitalization records revealed that his diabetes mellitus was under relatively good control throughout the hospital stay.  The VA examiner stated that the Veteran basically had cirrhosis of the liver with sepsis.  He had spontaneous bacterial peritonitis and died of sepsis shock.  He was noted to have had hypotension, renal failure, thrombocytopenia, and liver failure during the hospital stay.  The VA examiner further noted that he was unable to document that the Veteran had ischemic heart disease or atherosclerotic heart disease.  He was found to have had hypertensive cardiovascular disease with left ventricular hypertrophy, but repeat echocardiograms showed normal ejection fractions.  Nuclear stress tests performed within three months of the Veteran's death showed no evidence of ischemic heart disease.  The examiner noted that patients with cirrhosis of the liver and ascites were particularly prone to spontaneous bacterial peritonitis, which was a very serious disease often resulting in sepsis and death.  There was some controversy in the medical literature whether patients with diabetes were more prone to bacterial infections.  Patients with diabetes were more prone to certain specific infections such as foot infections and urinary tract infections. Bacterial peritonitis was not an infection commonly associated with diabetes but was associated with cirrhosis and ascites.

In summary, the VA examiner opined in February 2011 that the major cause of the Veteran's death was related to his cirrhosis of the liver with ascites and the development of bacterial peritonitis with sepsis.  The Veteran also had pneumonia and died from cardiovascular collapse as well as renal and hepatic failure resulting from septic shock.  The VA examiner opined, "I find no clear evidence that diabetes played a significant role in his death.  Also, I find no evidence he had ischemic heart disease or that atherosclerotic heart disease either caused or contributed to his death."

The claims file also contains extensive private treatment records, the Veteran's SSA records, as well as his final hospitalization report.  There is nothing in these medical records to suggest that the Veteran's cause of death was in any way related to his active service or his service connected disabilities.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  The appellant also is competent to report what she observed of the Veteran's symptoms.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In contrast, when the Veteran thereafter reported his alleged in-service and post-service medical history to VA, he was seeking compensation and not medical treatment.  Similarly, when the appellant reported after the Veteran's death what she had observed of the Veteran's symptoms prior to his death, she was seeking compensation.  The Board is aware of an appellant's self interest in any claim for benefits.  The Board properly may consider the personal interest a claimant has in his or her own case but is not free to ignore his or her assertion as to any matter upon which he or she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999), and Cartright, 2 Vet. App. at 25.

The appellant has asserted that the Veteran's in-service herbicide exposure caused his fatal renal and hepatic failure due to sepsis.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous renal or hepatic symptoms after service separation.  Further, the Board concludes that the appellant's assertions of the Veteran's continued renal or hepatic symptomatology since active service, while competent, are not credible.
  
The Board finds that the appellant's more recent statements contending that the Veteran had a history of continued kidney problems, to include the hepatic failure which caused his death, between active service and his death are inconsistent with the other lay and medical evidence of record.  Indeed, while the appellant now asserts that the Veteran experienced kidney problems during service which led to his death several decades after his service separation, in the more contemporaneous medical history the Veteran gave at his separation physical examination, he denied any relevant in-service medical history.  His separation physical examination showed no relevant findings for his kidneys.  His service separation examination is more contemporaneous to service and is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  Such histories also are of more probative value than the appellant's more recent assertions of in-service kidney problems given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 73.  
  
The post-service medical evidence does not reflect complaints or treatment related to kidney problems, to include the Veteran's fatal renal and hepatic failure due to sepsis, for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1967) and initial reported symptoms related to renal and hepatic failure in 2008 just prior to his death (a 41-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

As noted above, when the Veteran sought treatment prior to his death for renal and hepatic failure in 2008, he did not report any relevant in-service history, to include his alleged in-service herbicide exposure, to his post-service treating physicians.  Such histories reported by the Veteran for treatment purposes prior to his death are of more probative value than the more recent assertions and histories given by the appellant for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board has weighed the appellant's statements as to continuity of the Veteran's symptomatology for kidney problems, to include renal and hepatic failure due to sepsis, and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the Veteran's previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the Veteran's previous statements made for treatment purposes.  For all of these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of kidney symptoms, to include renal and hepatic failure due to sepsis, between service separation and the Veteran's death.

In summary, although the Board is sympathetic to the appellant's claim, the evidence of record does not relate the Veteran's causes of death (hepatic and renal failure due to or as a consequence of sepsis) to his active service, either as caused by in-service exposure to chemicals, or as a result of his service-connected PTSD and/or diabetes.  Accordingly, the Board finds that service connection for the cause of the Veteran's death is not warranted.

As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


